Exhibit 10.02 Fourth Amendment to the Xcel Energy Senior Executive Severance and Change-In-Control Policy THIS FOURTH AMENDMENT is made this 20th day of February, 2013, by Xcel Energy Inc. (the “Principal Sponsor”). WITNESSETH: WHEREAS, the Principal Sponsor maintains the Xcel Energy Senior Executive Severance and Change-In-Control Policy (the “Policy”), and WHEREAS, the Board of Directors of the Principal Sponsor (the “Board”)has reserved the right to make amendments to the Policy, and WHEREAS, the governance, Compensation and Nominating Committee of the Board of Directors of the Principal Sponsor (the “Committee”)has reserved the right to appoint or remove Participants under the Policy, and WHEREAS, the Committee wishes to amend the Policy in certain respects effective February 20, 2013, to add a Participant and to remove Participants who have retired or otherwise terminated employment with the Company. NOW, THEREFORE, the Board hereby amends the Policy as follows: 1.The following new Schedule I shall replace the current Schedule I as it appears therein: Schedule I - Participants Name Tier SeveranceMultiple Change-in-ControlMultiple FowkeIII,BenjaminG.S. 1 1 3 Hart,CathyJ. 1 1 3 Larson,KentT. 1 1 3 Madden,TeresaS. 1 1 3 McDanielJr.,MarvinE. 1 1 3 O’Connor,TimothyJ. 1 1 3 Sparby,DavidM. 1 1 3 Wilensky,ScottM. 1 1 3 Palmer,RobertRoy 2 1 2 TysonII,GeorgeE. 2 1 2 2. Savings Clause. Except as hereinabove set forth, the Xcel Energy Senior Executive Severance and Change-In-Control Policy shall continue in full force and effect. IN WITNESS WHEREOF, Xcel Energy Inc. has caused this instrument to be enacted by its duly authorized officer as of the date set forth to be effective February 20, 2013. XCEL ENERGY INC. /s/ Benjamin G.S. Fowke III By: Benjamin G.S. Fowke III Its: Chairman, President & Chief Executive Officer
